348 S.W.3d 145 (2011)
STATE of Missouri, Respondent
v.
Marion M. CHAPMAN, Appellant.
No. WD 72368.
Missouri Court of Appeals, Western District.
September 20, 2011.
Stephen M. Patton, for Appellant.
Richard A. Starnes, for Respondent.
Before Division Three: JAMES E. WELSH, Presiding Judge, JOSEPH M. ELLIS, Judge and JAMES M. SMART, JR., Judge.

ORDER
PER CURIAM:
Marion Chapman appeals from his convictions of one count of second degree murder, § 565.021, and one count of armed criminal action, § 571.015. Chapman was sentenced to concurrent terms of twenty-two years imprisonment on the murder count and thirty years on the armed criminal action count. We have reviewed the record, and no error of law appears. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).